Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest a method and apparatus for finishing the exterior of a workpiece by coaxially placing workpiece within a vessel, the vessel having at least one baffle extending from inner wall toward the workpiece, pouring abrasive medium within the vessel, rotating the vessel and medium about a longitudinal axis in one direction so that abrasive flows past exterior surface of workpiece in one direction, and rotating the workpiece in a  second, opposite direction to abrade exterior surface, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of abrading external surfaces of workpiece within a vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






EM
January 13, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723